Citation Nr: 0612621	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-32 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right ankle degenerative 
arthritis with loose bodies, status post open debridement.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left shoulder impingement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1999 to July 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
right ankle disability has been manifested by pain, 
instability, weakness, and fatigability, productive of no 
more than slight limitation of motion.

2.  Throughout the rating period on appeal, the veteran's 
left shoulder disability has been manifested by pain with 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a right ankle disability have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 
4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5271 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for a left (minor) shoulder disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5019, 5201 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).   The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.   Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.   This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Because the June 2002 rating decision granted the veteran's 
claims of entitlement to service connection for a right ankle 
disability and a left shoulder disability, such claims are 
now substantiated.  As such, his filing of a notice of 
disagreement as to the disability ratings assigned therein 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to 
the initial rating assignments triggers VA's statutory duties 
under 38 U.S.C.A. §§  5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The September 2003 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Ratings Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for rating 
shoulder and ankle disabilities, and included a description 
of the rating formulas under those diagnostic codes.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve higher evaluations 
for the service-connected disabilities on appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and a report of VA 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a (claimant) need only demonstrate that there is 
an approximate balance. 

As the veteran takes issue with the initial ratings assigned 
when service connection was granted for a left shoulder 
disability and a right ankle disability, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2005); Esteban v. Brown, 6 Vet. App 259 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2005).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Rating Schedule provides that arthritis due to trauma and 
bursitis are to be rated on the basis of limitation of motion 
of the affected parts, as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010, 5019 (2005).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003.  Under 
Diagnostic Codes 5003, 5010, and 5019, when the limitation of 
motion of the specific joint involved is noncompensable, a 10 
percent evaluation applies for each major joint or group of 
minor joints affected.  A 20 percent evaluation applies when 
there is x-ray evidence of involvement of two or more minor 
joint groups, with occasionally incapacitating exacerbations.

For the purpose of rating disability from arthritis, the 
ankle and shoulder are considered major joints.  38 C.F.R. 
§ 4.45 (2005).

Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II (2005).

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) zero to 180 degrees; abduction 
zero to 180 degrees; internal rotation zero to 90 degrees; 
and external rotation zero to 90 degrees.  38 C.F.R. § 4.71, 
Plate I.  See also Lineberger v. Brown, 5 Vet. App. 367, 
(1993) (pursuant to 38 C.F.R. § 4.71, Plate I, normal range 
of flexion (forward elevation) and abduction of the shoulder 
is to 180 degrees).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2005).

Legal Analysis

1.  Right Ankle

The veteran asserts that an evaluation in excess of 10 
percent is warranted for his service-connected right ankle 
disability.  The record reflects that the veteran's 
disability has been rated under 38 C.F.R. § 4.71, Diagnostic 
Code 5010, which pertains to arthritis due to trauma, 
substantiated by x-ray findings, as well as Diagnostic Code 
5271, which pertains to limitation of motion of the ankle.  

Under Diagnostic Code 5271, a 10 percent evaluation is 
warranted where there is moderate limitation of motion.  In 
order to assign, the next higher 20 percent evaluation, the 
record must show that the veteran's experiences marked 
limitation of motion of the ankle.  However, the Board finds 
that such findings are not contained in the record.  In this 
regard, on VA examination in May 2002, the examiner reported 
that the veteran could dorsiflex his right ankle to 15 
degrees and could plantar flex such ankle to 45 degrees.  He 
had no pain with range of motion of the right ankle, but 
there was slight laxity laterally.  Such findings correspond 
to full range of plantar flexion, which is from zero to 45 
degrees and almost full range of motion for dorsiflexion, 
which is from zero to 20 degrees of dorsiflexion.  See 38 
C.F.R. § 4.71, Plate II (2005).  Therefore, the Board finds 
that a higher 20 percent evaluation is not warranted for 
moderate limitation of motion under Diagnostic Code 5271.

The Board notes that on examination in May 2002, the veteran 
indicated that he experienced some ankle stiffness, weakness, 
and giving away.  He also indicated that he experienced more 
limitation of motion and increased fatigability with 
increased levels of pain, which he noted occurred when he 
participated in sporting activities or running.  However, 
even with consideration under the criteria set forth in 
38 C.F.R. § § 4.40 and 4.45 and Deluca v. Brown, 8 Vet. App. 
202 (1995), the Board finds that the 10 percent evaluation 
that has been assigned under Diagnostic Codes 5003-5010 
contemplates painful motion and demonstrated associated 
functional loss.  Further, there has been no demonstration by 
competent clinical evidence of record that the additional 
functional impairment due to pain, including on use, is 
comparable to the criteria for a rating in excess of 10 
percent under any applicable Diagnostic Code based on 
limitation of motion.

The Board has considered the applicability of rating the 
veteran's right ankle disability under other appropriate 
diagnostic codes.  However, as the examiner from the May 2002 
VA examination did not report that the veteran's right ankle 
was anklyosed, a higher evaluation is not warranted under 
Diagnostic Code 5270, for ankylosis of the ankle or Code 
5272, for ankylosis of the subastragalar or tarsal joint.  
Additionally, as there is no evidence that the veteran has 
any bone deformity of the right ankle, or has undergone an 
astragalectomy or has malunion of the astragalus, rating the 
veteran's right ankle disability under Diagnostic Code 5273, 
for malunion of the astragalus, or Code 5274, for 
astragalectomy, would also not be appropriate.  In this 
regard, the Board notes that the reported right ankle laxity 
was only characterized as slight.

Thus, in light of the above findings, the Board concludes 
that the veteran's symptomology more nearly approximates the 
currently assigned 10 percent evaluation.  Accordingly, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's service-
connected right ankle disability.

2.  Left Shoulder

The veteran, who is right-handed, asserts that an evaluation 
in excess of 10 percent is warranted for his service-
connected left shoulder impingement.  The record reflects 
that the veteran's disability has been rated analogous to 
bursitis under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5019.  

A higher 20 percent evaluation is for assignment under 
Diagnostic Code 5201, when motion of the left minor arm is 
limited to shoulder level or midway between the side and 
shoulder level (Code 5201).  However, the evidence of record 
does not support such a finding.  In this regard, the 
evidence shows that on VA examination in May 2002, the 
veteran complained of experiencing left shoulder pain.  On 
range of motion testing, the examiner reported that the 
veteran had forward elevation with pain at 155 degrees, 
abduction with pain at 135 degrees, external rotation with 
pain between 60 and 80 degrees, and internal rotation with 
pain between 65 and 80 degrees.  As such, because the veteran 
could abduct to 135 degrees, which is well past the level 
needed to warrant a 20 percent evaluation (i.e.--arm limited 
in motion to shoulder level or midway between his side and 
shoulder level), the Board finds that the veteran is not 
entitled to a higher evaluation under Diagnostic Code 5201.

The Board observes that the May 2002 examination established 
that the veteran experienced pain on use and fatigability 
after repetitive lifting.  However, even with consideration 
under the criteria set forth in 38 C.F.R. § § 4.40 and 4.45 
and Deluca v. Brown, 8 Vet. App. 202 (1995), the Board finds 
that the 10 percent evaluation that has been assigned under 
Diagnostic Codes 5003-5019 contemplates painful motion and 
associated functional loss.  Further, there has been no 
demonstration by competent clinical evidence of record that 
the additional functional impairment due to pain, including 
on use, is comparable to the criteria for a rating in excess 
of 10 percent under any applicable Diagnostic Code based on 
limitation of motion

The Board has also considered any other potentially 
applicable diagnostic codes.  However, the Board also finds 
that a higher evaluation is not warranted under Diagnostic 
Code 5202 (pertaining to impairment of the humerus) or 5203 
(pertaining to impairment of the clavicle or scapula), as 
there is no evidence that there is a malunion of the 
veteran's humerus that is exhibited by a moderate or marked 
deformity or recurrent dislocation at the scapulohumeral 
joint, that his clavicle or scapula is dislocated, or that 
there is a nonunion of his clavicle or scapula with loose 
movement.  Inasmuch as the competent clinical evidence of 
record establishes that the left shoulder joint is not 
ankylosed, a higher rating is not warranted under Diagnostic 
Code 5200 (pertaining to ankylosis of the scapulohumeral 
articulation).

Thus, in light of the above findings, the Board concludes 
that the veteran's symptomology more nearly approximates the 
currently assigned 10 percent evaluation.  Accordingly, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's service-
connected left shoulder disability.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right ankle arthritis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left shoulder impingement is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


